962 So.2d 354 (2007)
Scott C. DALBEY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-1189.
District Court of Appeal of Florida, Fourth District.
July 11, 2007.
Carey Haughwout, Public Defender, West Palm Beach, for appellant.
No appearance required for appellee.
PER CURIAM.
The order denying Appellant's Florida Rule of Criminal Procedure 3.800(a) motion is reversed and remanded to the trial court with instructions to strike the motion as unauthorized. Ladson v. State, 907 So.2d 1288 (Fla. 2d DCA 2005). In addition, because Appellant is represented by counsel, his attempt to file a pro se appeal in this case was improper. See Kerney v. State, 945 So.2d 657, 658-59 (Fla. 2d DCA 2007).
FARMER, KLEIN and MAY, JJ., concur.